Citation Nr: 1638527	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-02 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the reduction of the evaluation of the Veteran's service-connected cervical spine disability from 30 percent disabling to 20 percent disabling, effective as of March 19, 2010, was proper, to include the issue of entitlement to an increased rating for a service-connected cervical spine disability.

2.  Entitlement to an initial increased rating for cervical radiculopathy of the left upper extremity, evaluated as 10 percent disabling prior to November 2, 2012, and 20 percent disabling thereafter.

3.  Entitlement to an initial increased rating for cervical radiculopathy of the right upper extremity, evaluated as 10 percent disabling prior to November 2, 2012, and 20 percent disabling thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel 


INTRODUCTION

The Veteran served an initial period of active duty for training from October 1976 to February 1977, with reservist service thereafter, until he was ordered to active duty in support of Operation Desert Shield/Storm from December 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In this rating decision, the RO reduced the evaluation for the Veteran's cervical spine disability from 30 percent to 20 percent, and granted initial 10 percent ratings for his related upper extremity cervical radiculopathies.

In a December 2012 rating decision, the RO increased the evaluations for the Veteran's bilateral upper extremity cervical radiculopathies, effective as of November 2, 2012.

A July 2013 rating decision, in part, denied a TDIU.  Nevertheless, as the Veteran has since reasserted that his cervical spine orthopedic and neurological disabilities render him unemployable, the Board has assumed jurisdiction of the claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A review of the record reflects that the RO recently adjudicated this claim, as reflected in a July 2013 rating decision, and in December 2013, the Veteran disagreed with the RO's denial.  However, because the TDIU issue is already an aspect of the claims on appeal, the Veteran is not required to file another notice of disagreement in order for the issue to be considered on appeal.  

Per his request when filing his substantive appeal of the claims addressed herein, the Veteran was scheduled to testify at a video-conference Board hearing in September 2015; however, he failed to appear for this scheduled hearing.  As the Veteran has not asserted any good cause for his failure to appear or requested a new Board hearing date, the Board deems his hearing request to be withdrawn.  

The reduction issue is addressed in the decision below.  The remaining claims are addressed in the remand following the decision.


FINDINGS OF FACT

1.  Following September and October 2010 VA spinal examinations, the RO reduced the Veteran's rating for his service-connected cervical spine disability from 30 percent to 20 percent, effective March 19, 2010.

2.  At the time of the reduction, the Veteran's service-connected cervical spine disability had been rated as 30 percent disabling since June 1999, a period of more than five years.

3.  At the time of the reduction, the evidence failed to show a material improvement in the Veteran's cervical spine disability, or that any material improvement was reasonably certain to be maintained under the ordinary condition of life.  


CONCLUSION OF LAW

The reduction of the disability evaluation for a cervical spine disability from 30 percent to 20 percent, effective March 19, 2010, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5235-5242 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the Veteran filed a claim seeking an increased rating for his service-connected cervical spine disability in March 2010, and the RO subsequently afforded the Veteran VA spine examinations in September and October 2010.  Thereafter, in a November 2010 rating decision, the RO applied the current rating criteria for spinal disabilities (the Veteran's cervical spine disability had last been evaluated per rating criteria no longer in effect) and reduced the Veteran's rating for his cervical spine disability from 30 percent to 20 percent, effective March 19, 2010, the date of receipt of the Veteran's increased rating claim.  (The RO simultaneously awarded separate 10 percent ratings for cervical radiculopathies of the bilateral upper extremities.)  At the time of this reduction, the Veteran had been in receipt of a 30 percent rating for his cervical spine disability for nearly eleven years.  

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  For ratings that have been in effect for five years or more, as in this case, reduction is warranted when reexamination discloses sustained material improvement. 38 C.F.R. § 3.344 (a), (b) (2015).  In any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000). 

Three are procedural requirements for reductions in disability compensation ratings.  However, as in this case, they are not applicable because the action did not result in a reduction or discontinuance of compensation payments then currently being made.  See 38 C.F.R. § 3.105(e) (2015).  When the Veteran was granted service connection for the radiculopathy disabilities, there was actually an increase in payments even with the reduction.

By way of history, the Veteran was granted service connection for a cervical spine disability by the Board in July 2001.  When the RO implemented the award, an initial 30 percent rating was assigned based on older rating criteria.  The 30 percent rating was for severe limitation of motion.  Notably, no VA examination was conducted at that time to ascertain the severity of the disability and private treatment records were essentially used to do so.  Then, the Veteran submitted a claim for increase later with a July 2006 VA examination being conducted.  The pertinent information showed flexion of the cervical spine to 45 degrees with pain at 32 degrees.  The 30 percent rating was continued at that time.

For the current claim, flexion of the cervical spine was to 30 degrees with painful motion.  Thus, there was actually a worsening of motion, and at least a slight worsening with consideration of painful motion.  This cannot be said to reflect an improvement in a Veteran's ability to function under the ordinary conditions of life and work.

Moreover, while a 20 percent rating is warranted for limitation of flexion of the cervical spine between 15 and 30 degrees under the current rating criteria, the Veteran's painful motion could result in a reasonably approximation of that level of disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  

Furthermore, although the Veteran's 30 percent rating was not in effect for 20 years, which would preserve the rating, a readjustment to the Rating Schedule shall not be grounds for reduction of a disability rating unless medical evidence establishes that the disability has actually improved.  See 38 C.F.R. § 3.951(a) (2015).  Here, there is not sufficient evidence to show an improvement of the severe limitation of motion that had previously been established.

In consideration of this evidence, the Board concludes that the reduction of the Veteran's cervical spine disability was not proper.  Accordingly, restoration of the 30 percent rating for the Veteran's service-connected cervical spine disability is warranted effective March 19, 2010.


ORDER

The reduction from a 30 percent rating to a 20 rating for the service-connected cervical spine disability was not proper; a 30 percent disability rating is restored, effective March 19, 2010.  


REMAND

With regard to the Veteran's claims seeking increased ratings for his cervical spine disability and related radiculopathies, the records contains a July 2013 statement authored by his private treatment provider referencing his symptoms of and treatment for these disabilities.  As this statement references private treatment for the Veteran's cervical spine disability and radiculopathies rendered since 2009, and as these relevant records are not currently associated with the claims file, efforts to obtain these relevant, outstanding records must be made.  

Further, as the Veteran receives ongoing VA treatment for his cervical spine disability and radiculopathies, the Veteran's recent, outstanding VA treatment records must be obtained.  

With regard to the Veteran's claim for a TDIU, this issue is intertwined with the Veteran's increased rating claims, and thus is also being remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Request that the Veteran either provide the entirety of his treatment records from his treatment provider who authored the recently submitted July 2013 statement or complete a release form to allow VA to obtain these records on his behalf.  If the Veteran wishes VA to request these records on his behalf, make at least two requests for the records.

2.  Obtain the Veteran's VA treatment records dated from July 2013.  

3.  If any of the aforementioned records reflect a material change in the Veteran's cervical spine disability or cervical radiculopathies, afford the Veteran a VA spinal examination to assess the current severity of these disabilities.

4.  Finally, readjudicate the Veteran's claims seeking increased ratings for his cervical spine disability and cervical radiculopathies, and his claim seeking a TDIU.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


